OFFICE     OF THE   ATTORNEY    GENERAL     OF TEXAS

                                  AUSTIN


t




    Honorable R. A. MoElrath
    county Auditor
    Cooke count f
    Calnasrllla,   Taxes
    Daar Sir:




                                                        ealoaarr and the
                                                        i Oooka County

                                                       42,    raquratfng    th8
    oplnlon or this     dap                            atad    quaatlon    neda
    aa followa:


         year   1941 wee
                                               provider     that the aalarlaa
                                            ountias     having an aaaaaaad
                                           000,001.     and lose than
                                           .OO par aaaum; and Artlole
                                        , provldea    that   the mlnirnuat
                                 dltore   ahallba     $125.00 for eaah
                                 assessad   valuation,      oomputad from

                          hs oondltlons   mntloneid above, and tha
         atatutaa  to which rsfsrenos   is made, your opinion is
         desired  ae to whan tha ohangs la aalerlee    for the County
         CommIssIonera and tha County Auditor will baooiaa aiteotlva."
    Bonorabls     R. A. McEl~th, page 2


                   In answer to that portion     of your quaetion
    rsgsrdlng   the salarlaa    oi the Oounty Cemmlaalonara,     based
    upon tha inoraasa     or tha assasaad valuatlonortaxabla
    proparty in the county, you era advlaad that tha County
    Commissioners    Court is only authorlaad     to base tha salaries
    or the County Conualerlonrra      for the ourrent year upon tha
    total aasaasad valuation      of tha praoedlng    year.  Cooke
    County had a total +rsssaad valuation        of all propartiae
    or #19,178,810.00     Sar tha year 1943.    The annual aalarloa
    of the members of the Comalaalonars       Court of Cooka County
    ror tha yaar 1912 muat be beard on the 194l easasaad ralua-
    tion.

                   You atatr   In your latter   thattha    total  assasaad
    valuation    or th4 properties   in this oouuty for thr year l942
    la $20,081,820.      This bring trua , and provided tha asaassad
    valuatlone    do not lxxarrd $30,000,000.00     ror the yaar 1942,
    tha Cammlsslonars     Court say at its rlrat     ragular mmtlng In
    fanuary,   1943, fix the salary    of raoh County Commlaslonar
    ror naah year at a ma not exorodfng         $2250.00.     The County
    Commiaalonars oaauot lnoraase      thalr lalarlaa     ior tha yaar
    1942 baaed on tha arsasaad vsluatlon        for raid year, but aa
    above stated    tha salarlaa ior tha yaar 19.942muat be barrd
    on tha 19&l assrasad valuation.        (8aa Arte. 2350, 23!%(l)
    and 2350(2),    V.A.C.S.)
                 Tha question    regarding  Wae iaeraasa ln tha
    salaries  Or oounty oommlaslonars,     whara tlmrrrhaa bean an
    lnoraasa  in tha eareased valuation     of the propartlas  in a
    oounty, is mora fully    dlaoueard in oar opQ~lona t&unbars
    O-2272 and O-3616.    wa lnol.oaa ooplae or’-thasa oplnlona
    r0r pour oomanienoa.
                    We now oonaldar    that part or your quaetlon     with
    rsrrrrnoe   to tha annual relax-y or ths County Auditor of
    Cooks County.     Senate Bill No. 119, Aots of tha &7th Lagls-
    latura,   Ragular S48aLon, 194l, provide8  inpartt
x                     =xu any aoonty havlng a populatlou       or thirty rh
            thousand (35,000)      inhabitants,    or over, aooordlw    to the
            laet pmosdlng      Federal    Csaeua, :dr having a tax valuation
            0r  Firtsan Mllllon      (#J.~,OCO,OoO;OO) Dallars   or ovar,
            acoordlng    to tha lart gpprmdd tax roll,        thare shall br
            blaunlally    appointed    an auditor   of accounts and tinanoea,
            the title    of eald officer      to be County AUdItor, who 8hal.l
    Honorable       R. A. MoElrath,     page 3


             hold his ofrloq ror two (2) yeare and who shall ra-
              oelvs as oompensatlon       ror hle aanloa8        to th8 oounty
             as euoh County Auditor,         an annual salary of not more
             than the annual salary allowd            or paid the Assessor
             and Collectorof Taxas in hi8 oounty, and not less
             than the annual salary allow@4 euoh County Auditor
             under the grnsral       law provldad In Artlolo         1645, RI-
             vlwd Civil Statutes,         as said Artlola       exl8kd    on
             January 1, 1940, auoh ealary or tha County Auditor
             to be fixed and drtormined           by the Dlstriot     Judge or
             Dletrlot     Judges making suoh appqlatmant          and having
             jurisdiction     in ,the oounty, a majority         ruling,   aald
             annual salary to ba paid monthly out of the goner61
             fund of the oounty.         The a+tlon Of said District
             Judge or Dlatrlot       Judges 4.datanninlng         aud fixing
             tha salary of such County Mdltor             shall   be made by
             order and rsoordad in the tiutes             of the Dlstrlot
             Court of tha ooanty, ,end ths,Clark           thereof    &all
             oertiry    the same f’or obsesvenoa to the Commlnslonars*
             Court, whloh ahall oauao th~‘.aama:~~~o .ba rroordad ln
             ltn minutes;     aftartho     .aelary ol.‘t%r County Auditor
             has baen ilxed~ by’ the.Dletrlot         Jodg? or;Diatrlot
             Judges,    no ohangr in 'suoh salary       ahall thrmattar
             be001110  erraotfr~~until the bsglnnlag or the next
             lnsulng rlsoal year or the county.             Provided howavsr,
             any lnonaro      in thhr.aelary      of any 8uoh County Auditor,
             over and above the annual a~lary allowed 'suoh Count
             Auditor ondsr the general          law provided in Art1018 1 g 45,
             as said Artiols      exlatad    on January 1, 1940, shall only
             beg allowed or psrmlttsd        with the express       oouseat and
             approval or the Cooualasiensrs~          Court oi the aounty
             whose County Auditor is atf6oted           or may bei aiiaotad
             by the provisions       of this Aot$ auoh conront and
             apprornl or ,such CoWlaalonarn*           Court shall ba mada
             by order of such Court and noordrd             in the minutes
             or the ~sslonara*            Court 0r eueh 0oanty.u

                        Article 1645, vepnon~aAnnotated fXvi1 Statutes,
    err it    existed     on January 1, 1940, nads  in part as rollowe:
                       QI. any county   having e population   of thlrty-
I            five   thousand (35,000)    inhabitants,  or over, according
             to the preceding Federal Ceneue, or having a tax value-
             tlon of Fifteen billllonDollar8 ($lj,OO@,OOO),or over,
f            accordi% to the last approved tax rolls, there shall

i




i
     Ronoreble    R. A. MoElrath,     page 4


           ba biannleiiy      appointed    an Auditor or Aooountr and
           Finenoes,    thatltla     of said offlcar       to be Countf
           Auditor,   who shall     hold his 0rri00 ror two (2) yaara,
           end who shail raoelts        as oompensatlon       for his srrtlosa
           One Hundred and Twanty-five          Dollars    (#l25) for aaoh
           million   dollare,    or major portion       thereof   on tha
           aasasead valuation,       the annual salary        to be oorputad
           from the last approvad tax rolls;            said annuals salary
           from oounty funds shall not axoaad Three Thousand,
           Six Fiundrsd Dollar6       (#3,6OG).*
                     In view 0r the fomgolng         statute8     you era
     respeotfully     advised that the annual salary of the County
     Auditor cannot be mora than the annual salary allowed or
     paid the amascior and oolleotor           of taxrr ln hlr oounty,
     and not lane than'tha        annual salary allowed auoh oounty
     aadltor    undsr the general     laws ~provldad in Artloia         1645,
     .Revlsed Civil Statutea,       au said artlola       axlsted   on Jan-
    ~4m-y 1, 1940. Suah ~ealary of tha oounty auditor to be
      fixed and detarmlnsd      by tha district      Judge or dlrtrlot
      judgas making suoh appointment          and having jurlrdlotlo~
      ln the oounty, a majority       ruling,    said annual aaiaria8
      to be paid mainly out of the ganarel           fund Of tha OOMty.
     It tha annual salary or~the oountyaadltor                was rlxad under
     tha provisions      or Artlola   1645, as said artlola         existed
     on January 1, 1940, aald salaryoaat             ba eompated from the
     last approved tax .rolls.at        tha~tlma tha salary was fixed.
     In oonnaotlon with the foregoing           you era further advl8ad
     that ii the annual salary or ,tho County auditor was flxad
     under the provisions       or Seneta Bill Ro. 119, supra; the
     annual salary of the county auditor,            as above stat&        oannot
I    ba more then the annual salary allowad .and paid tha assessor
     and oolleotor      of taxes lnhla      oounty, or~loes       than the an-
     nual salary allowed auoh oou&ty auditor under the grnrral
     law provided in Art.lola 1645; Ravlsed Olrll Statutaa,                 as
      said artlale    exlatad   OBJanuary 1, 1940. Cs Want to pOiut
     out that any lncreeee~1.n       the salary of the'oounty          auditor,
     over and above the annual salary allowed such oounty auditor
     under the general       law prorldeddln     Artltiia    1645, as said
      ertlole   existed   on January 1, 1940, shell          only be allowed
     or permitted     with the axpress      consent end approval of tha
Honorable R. A. MoElrath, page 5


oommlssion~ra oourt or the COMtYwhose auditor ie ar-
fuotad.        the salary of tte COMtyauditor has barn
           After
i'imd by the distriot judge or district judgaa, uo ohangr
In such salaries shall thereartsrbecome effsctlvs until
the beginningof the next acsuing ris0al year 0r the county.
              Trusting that the foregoing   fully answers your
inquiry,   we am
                                        Pours very truly
      A




                                              krdell Williama
                                                    Assietant